DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16-19, 22-25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al PN 2011/0307711 in view of Chen et al 7,461,244 and Radel et al PN 2018/0206925.
In regards to claims 1, 16, 22, 28:  Novak et al taches a method for booting a computing system, the method comprising: scheduling an order (critical components first then additional components after critical) of loading the subsystem images (booting) from a storage device (202) into the computing system based on the determined criticality value (boots critical components first then additional components) and the selected loading characteristic for booting up the plurality of subsystems in the computing system (uses the booting selected).  Novak et al does not determining which components/devices/subsystems are critical (that information is provided) or selecting a loading characteristic of the boot image.  Chen et al teaches determining a criticality value (figure 2 goes through each device and determines if they are critical or not) for each of a plurality of subsystems based on determined parameters (based upon resources);
Radel et al selecting a loading characteristic (from where the image is loaded or which of plural images is loaded) by which subsystem images (para [0008]) corresponding to the one or more of 
In regards to claims 2, 17, 23, 29:  Chen et al teaches (column 5 lines 21-42) “According to one rejection policy, PCI bus driver 36 may deselect or reject devices in order of resource requirements, starting with the non-boot-critical device that would require the largest amount of resources.” “PCI bus driver 36 may then finalize the list of devices to be allocated based on an appropriate allocation or rejection policy.”  Chen states the rejection is based on resources used and the “an appropriate rejection policy”.  Official notice is taken priority is a common method of selecting which device may be handled first.  It would have been obvious to have the appropriate rejection policy be based on priority because this would have made sure the most important devices got configured first.  Official notice is taken that size of a file is a resource used.
In regards to claims 3, 18, 24:  Chen et al teaches the devices that use up the most resources are rejected first.  Thus the criticality is inverse to the resources used.
In regards to claims 4, 19, 25:  It would have been obvious for priority be directly correspond to criticality because this is the purpose of priority.
Claims 5-7, 10, 14-15, 20, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al PN 2011/0307711 in view of Chen et al 7,461,244 and Radel et al PN 2018/0206925 as applied to claim 1 above, and further in view of Jung et al PN 2012/0084547.

In regards to claim 6:  Chen et al teaches (column 5 lines 21-42) “According to one rejection policy, PCI bus driver 36 may deselect or reject devices in order of resource requirements, starting with the non-boot-critical device that would require the largest amount of resources.” “PCI bus driver 36 may then finalize the list of devices to be allocated based on an appropriate allocation or rejection policy.”  Chen states the rejection is based on resources used (such as size) and the “an appropriate rejection policy”.  Official notice is taken priority is a common method of selecting which device may be handled first.  It would have been obvious to have the appropriate rejection policy be based on priority because this would have made sure the most important devices got configured first.  It would have been obvious to load in priority order because this is the purpose of priority.
In regards to claims 7, 14, 30:  Chen et al teaches the devices that use up the most resources (i.e. size) are rejected first (i.e. inverse to the resource).  It would have been obvious for priority be directly correspond to criticality because this is the purpose of priority.
In regards to claim 15:  Chen et al lists video controller and network controller among the components.  Novak et al lists network card, Radel et al lists a camera.  Radel et al lists a system on a chip.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al PN 2011/0307711 in view of Chen et al 7,461,244, Jung et al PN 2012/0084547 and Radel et al PN 2018/0206925 as applied to claim 5 above, and further in view of  Edwards et al PN 2009/0138764.
In regards to claim 8:  Chen et al teaches determining criticality inversely based on resources used file size.  Chen et al does not teach reading the file size to determine its size.  Edwards et al teaches “the header of each redundant secondary boot image denotes the byte size of the image” (Para [0093]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the file size readable because this would have prevented having to go through the file one byte at a time to determine how much memory/bandwidth/resources it would consume.
Claims 11, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al PN 2011/0307711 in view of Chen et al 7,461,244, Jung et al PN 2012/0084547 and Radel et al PN 2018/0206925 as applied to claim 5 above, and further in view of  Scherrer PN 2017/0255662.
In regards to claims 11, 21, 27:  Jung et al teaches the image files are loaded in parallel but does not state that the segments of the image file are read out sequentially.  Scherrer teaches “Thus, segments of each file are read into a buffer and scanned sequentially, and this operation of reading sequential file segments into a buffer is repeated until the entire file is scanned.  This method allows the file to be read most rapidly, that is, in sequential order of bytes as opposed to random disk I/O.” (Para [0011]) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to read the segments of a file sequentially because this would allow the file to be read most rapidly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner notes the claim language does not state the determining, selecting and scheduling steps need to be performed by a computer only the booting needs to be performed by a computer.  The examiner is therefore citing Autoexec.bat and config.sys where the determining, selecting and scheduling steps have been performed by the file writer in batch files for booting computers in which the order is hard coded into the batch file with devices that are critical to booting being identified and written into the batch file first, the storage locations of the drivers/images being identified in config.sys and being scheduled in the order the commands occur in the batch file.
Bayani PN 2013/0007435 teaches “a size and content of each pre-boot image should be minimized as much as reasonably possible, so as, for example, to conserve valuable network resources”
Allowable Subject Matter
Claims 9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Plural references such as Baxter PN 6,202,106 were found that have a fixed number of DMA transfers for a file but the examiner was unable to find a reference that taught “loading of the subsystem images is performed using a fixed resource allocation including a fixed number of 
Chen et al teaches determining criticality but does not expressly teach “dynamically ordering the loading of one or more subsystem images based on the determined criticality values, a number of image segments in each subsystem image, and the number of hardware resources available for performing loading of the subsystem images.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185